Name: 2001/911/EC: Commission Decision of 19 December 2001 amending for the fourth time Decision 2001/740/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2001) 4601)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural policy;  agricultural activity;  health;  organisation of transport
 Date Published: 2001-12-20

 Avis juridique important|32001D09112001/911/EC: Commission Decision of 19 December 2001 amending for the fourth time Decision 2001/740/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (Text with EEA relevance) (notified under document number C(2001) 4601) Official Journal L 337 , 20/12/2001 P. 0039 - 0048Commission Decisionof 19 December 2001amending for the fourth time Decision 2001/740/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom(notified under document number C(2001) 4601)(Text with EEA relevance)(2001/911/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 92/118/EEC(2), and in particular Article 10 thereof,Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market(3), as last amended by Directive 92/118/EEC, and in particular Article 9 thereof,Whereas:(1) Commission Decision 2001/740/EC(4), as last amended by Decision 2001/848/EC(5), concerns certain protection measures with regard to foot-and-mouth disease in the United Kingdom.(2) Certain counties in Great Britain, which are listed in Annex III, have had no outbreak of foot-and-mouth disease during this epidemic, while others have remained free from the disease for more than 3 months. It appears therefore appropriate to further enlarge the area from which dispatch of certain meats is authorized.(3) The improved animal health situation would allow to lay down conditions for the controlled dispatch from certain areas in Great Britain of live susceptible animals to other Member States. However such conditions must take into account the provisions of Council Decision 98/256/EC concerning emergency measures to protect against bovine spongiform encephalopathy(6).(4) Furthermore, because there have been very few outbreaks of foot-and-mouth disease in pigs and moreover the most important pig breeding and rearing areas in Great Britain have remained free of the disease throughout this epidemic, it appears appropriate to allow under controlled conditions the dispatch of live porcine animals from Great Britain to other Member States.(5) Certain residence and contact requirements necessary to ensure the certified health status may be reduced for pigs moving between holdings considered under the United Kingdom legislation as a single epidemiological group which would ensure that any movement of susceptible animals into one of the holdings subject to a single occupancy licence would prohibit the dispatch from any of the holdings covered by that licence under the terms of this Decision.(6) It is also considered appropriate to allow the collection of live animals for slaughter from a limited number of holdings situated in the areas listed in Annex III and consequently to adapt the disinfection requirements.(7) The test requirements for donor bulls and boars at semen collection centres situated in the areas listed in Annex III can be withdrawn and the certification of equidae dispatched from Great Britain can be eased.(8) The situation shall be reviewed at the meeting of the Standing Veterinary Committee scheduled for 15-16 January 2002 and the measures adapted where necessary.(9) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 2001/740/EC is amended as follows:1. Article 1 point 2 is replaced by the following: "2. no live animals of the bovine, ovine, caprine and porcine species and other biungulates are dispatched from or moved through those parts of its territory listed in Annex I and Annex II;2.1. Without prejudice to the restrictions on movement of susceptible animals within and through Great Britain applied by the competent authorities of the United Kingdom, and derogating from the provisions in the first paragraph the competent authorities may authorize the direct and uninterrupted transit of biungulate animals through the areas listed in Annex I and Annex II on main roads and railway lines.2.2. Without prejudice to the provisions of Council Directive 64/432/EEC(7) and the restrictions on movement of susceptible animals within and through Great Britain applied by the competent authorities of the United Kingdom, and derogating from the provisions in the first paragraph the competent authorities may authorize the dispatch of live porcine animals under the following conditions:- the animals have been reared within the areas specified in the appropriate column in Annex III,- the dispatch of such animals is authorized by the competent veterinary authorities of the United Kingdom and notified at least three working days in advance to the competent central veterinary authorities in the Member State of destination and any Member State of transit,- there has been no outbreak of foot-and-mouth disease in the county listed in Annex III during the past 90 days,- during the past 30 days prior to loading, the animals have remained under the supervision of the competent veterinary authorities on a single holding situated within the areas listed in Annex III in the centre of a circle around the holding of at least 10 km radius where there has been no outbreak of foot-and-mouth disease during at least the past 30 days,- no animal of species susceptible to foot-and-mouth disease has been introduced into the holding referred to in the fourth indent during the past 30 days prior to loading, except in the case of pigs coming from a supplying holding or holdings subject to a single occupancy licence which meet(s) the requirements laid down in the fourth indent, in which case this period may be reduced to 7 days,- during transport such animals do not come into contact with animals not of the same holding of dispatch, unless all the animals are consigned for direct slaughter, in which case they may be collected en route from not more than three holdings referred to in the fourth indent,- animals for breeding and production shall be consigned to not more than three holdings of destination in not more than one other Member State,- the animals shall be transported under official control in means of transport that have been cleaned and disinfected before loading or collecting animals for dispatch outside the areas listed in Annex III from holdings referred to in the fourth indent,- the health certificates provided for in Directive 64/432/EEC accompanying live porcine animals consigned from parts of the territory of the United Kingdom listed in Annex III to other Member States shall bear the following words:'Animals conforming to Commission Decision 2001/740/EC of 19 October 2001 concerning certain protective measures with regard to foot-and-mouth disease in the United Kingdom.'"2. Article 2(2)(d) fifth and sixth indents are replaced by the following: "- no animal of species susceptible to foot-and-mouth disease has been introduced into the holding referred to in the fourth indent during the past 30 days prior to loading, or in the case of farmed game prior to on-farm slaughtering, except in the case of pigs coming from a supplying holding or holdings subject to a single occupancy licence which meet(s) the requirements laid down in the third indent, in which case this period may be reduced to 7 days,- the animals or, in the case of farmed game slaughtered on the farm the carcasses, have been transported under official control in means of transport that have been cleaned and disinfected before loading or before collecting animals for slaughter for dispatch of fresh meat outside the areas listed in Annex III from holdings referred to in the fourth indent to the designated slaughterhouse which is situated in an area listed in Annex III,".3. In Article 6(3)(c) the following words are added to the sixth indent: "However this test shall not be required for donor animals accommodated in semen collection centres referred to in the fourth indent situated in the areas listed in Annex III."4. Article 12(2) is deleted.5. A new paragraph is added to Article 13 as follows: "3. Member States shall ensure that no live animals of susceptible species are moved out of a holding which had received live animals of susceptible species referred to in Article 1 point 2.2 during the previous 30 days. The competent authorities may reduce this stand-still period to not less than 7 days."6. The date of 31 January 2002 in Article 16 is replaced by "28 February 2002".7. Annex III is replaced by the Annex to the present Decision.Article 2This Decision is addressed to the Member States.Done at Brussels, 19 December 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 62, 15.3.1993, p. 49.(3) OJ L 395, 30.12.1989, p. 13.(4) OJ L 277, 20.10.2001, p. 30.(5) OJ L 315, 1.12.2001, p. 64.(6) OJ L 113, 15.4.1998, p. 38.(7) OJ 121, 29.7.1964, p. 1977/64.ANNEX"ANNEX III>TABLE>ADNS= Animal Disease Notification System Code (Decision 2000/807/EC)GIS= Administrative Unit CodeB= bovine meatS/G= sheep and goat meatP= pig meatFG= farmed game of species susceptible to foot-and-mouth diseaseWG= wild game of species susceptible to foot-and-mouth diseaseLP= live pigs"